Title: John Adams to Abigail Adams, 15 February 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Feb. 15. 1796
          
          This Morning I have your favour of the 3d which raised my Spirits again after the mortification of passing the whole of last Week without one.
          
          Benjamin has grown very dull—No Abuse—No lies no Terrors no Panicks no Rant—in comparison of what he used to have—
          The Subject which you think will excite all their feelings is well known to every body in public Life, but is talked of by nobody: but in Confidence—
          I could name you however as good Fœderalists and as good Men as any, who think and say that he will retire and that they would, if they were he. And who would not? I declare upon my honour I would. After 20 Years of such Service, with Such Success, and with no Obligation to any one, I would retire before my Constitution failed, before my Memory failed before my Judgment failed—before I should grow peevish & fretfull—irresolute—improvident— I would no longer put at hazard a Character so dearly earned at present so uncontaminated, but liable by the Weakness of Age to be impaired in a Moment.
          He has in the most solemn manner Sworn, before many Witnesses at various times and on several occasions, and it is now by all who are in the Secret considered as irrevocable as the Laws of Meads & Persians. Your Comments to Knox were perfectly delicate and perfectly wise. You need not tremble to think of the subject.— In my Opinion there is no more danger in the Change than there would be in changing a Member of the senate and whoever lives to see it will own me to be a Prophet. If Jay or even Jefferson and one or the other it certainly will be, if the Succession should be passed over, should be the Man, the Government will go on as well as ever— Jefferson could not stir a step in any other system than that which is begun. Jay would not wish it. The Votes will run for three Persons—two I have mentioned The third being the Heir apparent will not probably be wholly overlook’d. If Jefferson & Jay are President & Vice President, as is not improbable, the other retires without Noise, or Cries or Tears to his farm— if either of those two are President and the other Vice President, he retires without Murmur or Complaint to his farm, forever.— if this other should be P. and Jefferson or Jay V. President, four Years more if Life lasts, of Residence in Philadelphia will be his and your Portion, after which We shall probably be desirous of imitating the Example of the present Pair: or if by reason of Strength and Fortitude Eight Years should be accomplished, that is the Utmost Limit of time that I will ever continue in public Life at any rate. Be of good Courage therefore and tremble not. I see nothing to appall me and I feel no ill forebodings or faint Misgivings. I have not the Smallest dread of private Life,

nor of public— if private Life is to be my Portion my farm and my Pen shall employ the rest of my days.
          The Money of the Country the Paper Money is the most unpleasant object I see— This must have a Remedy—and I fear it will be reserved for me to stem the Torrent, a worse one than the Western Rebellion or the opposition to the Treaty.
          This is all in Confidence and Affection
          
            J. A
          
        